Title: General Orders, 31 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 31st 1776.
Parole Portsmouth.Countersign Georgia.


The Provost Marshal to make a report in writing, every morning, at Head Quarters, of the prisoners he has in charge,

specifying their names, regiments, companies, by whom confined, crimes, number of nights confined, tried or not tried.
Edmund Britt of Capt. Butler’s Company, and Col. Nixon’s regiment, tried at the General Court Martial whereof Col. Nixon is President for “Desertion”—is found guilty, and sentenced to receive Thirty-nine lashes.
Ahimaas Sherwin of Capt. Butler’s Company, of Col. Nixon’s Regiment, tried at the above Court Martial for “Desertion”—is also found guilty, and sentenced to receive Thirty-nine lashes.
The General approves of the sentence, on the above two prisoners, and orders it to be put in execution, to morrow morning, at guard mounting.
After Orders, May 31st 1776. Genl Washington has wrote to Genl Putnam, desiring him in the most pressing terms, to give positive orders to all the Colonels, to have Colours immediately completed for their respective regiments.
